DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to claim 1, the prior art does not reasonably teach or suggest --in the context of the claims-- the features “the metallization pattern comprising a pure copper portion and an intermetallic compound portion, the intermetallic compound portion thicker than the pure copper portion;” wherein “the intermetallic compound portion disposed between the conductive connector and the pure copper portion”.  Claims 2-10 are allowed at least for include the above allowable features by depending from claim 1.
With regard to claim 11, the prior art does not reasonably teach or suggest --in the context of the claims-- the features “the metallization pattern comprising a pure copper layer and an intermetallic compound, a thickness of the intermetallic compound being greater than a thickness of the pure copper layer;” wherein “the intermetallic compound disposed between the conductive connector and a first portion of the pure copper layer”.  Claims 12-16 are allowed at least for include the above allowable features by depending from claim 11.
With regard to claim 17, the prior art does not reasonably teach or suggest --in the context of the claims-- the features “a metallization pattern comprising a pure copper layer and an intermetallic compound, the pure copper layer having a first portion and a second portion, the first portion disposed between the first dielectric layer and the second dielectric layer, the second portion disposed between the through via and the intermetallic compound,” wherein “the intermetallic compound disposed between the conductive connector and the second portion, the intermetallic compound having a third thickness, the third thickness greater than the second thickness and less than the first thickness”.  Claims 19-21 are allowed at least for include the above allowable features by depending from claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814